DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15-Jul-2022 has been entered. 
Election/Restrictions
The restriction of claim 14 (see Final Office Action, dated 18-Apr-2022; page 2) as a result of election by original presentation is withdrawn in view of the amendments to claim 14.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claim 1, the phrase “supplying hydraulic fluid to the first wheel brake . . . while the hydraulic braking force of the first wheel brake decreases” is indefinite because it is unclear how supplying hydraulic fluid to the first wheel brake results in the braking force of the first wheel brake decreasing.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuoka et al. (US 2014/0084673).
Regarding independent claim 1, Matsuoka discloses a method for controlling a hydraulic brake system during a regenerative braking process (see ¶¶ 0038-0040; FIG. 5), wherein a hydraulic fluid is or has been displaced in the direction of first wheel brake (see ¶ 0039, “the master cylinder pressure and the wheel cylinder pressure of each rear wheel rise as the amount of depression of brake pedal BP increases”) and second wheel brakes (see ¶ 0039, “the wheel cylinder pressure of each front wheel fails to rise, because the solenoid in-valves 19FL, 19FR of the front wheels are closed”) by means of a brake cylinder (see ¶ 0039, “master cylinder”), and wherein at least one volume fraction of the hydraulic fluid is displaced between the wheel brakes (see ¶ 0039, “wheel cylinder pressure of each rear wheel rise . . . the wheel cylinder pressure of each front wheel fails to rise, because the solenoid in-valves 19FL, 19FR of the front wheels are closed”) in order to adapt the wheel brakes with regard to their hydraulic braking force over the course of the braking process in a manner dependent on a changing generator braking torque (see ¶¶ 0039, 0040), wherein adapting the wheel brakes comprises supplying hydraulic fluid to the first wheel brake while increasing the amount of hydraulic fluid supplied to the second wheel brake such that the hydraulic braking force of the second wheel brake increases (see ¶ 0040, “the solenoid in-valves 19FL, 19FR of the front wheels are opened, so that brake fluid flows from the left and right rear wheel cylinders W/C(RL), W/C(RR) to the left and right front wheel cylinders W/C(FL), W/C(FR)”) (see also FIG. 5, at time T16, “four-wheel-equalized wheel cylinder pressure” increases, which includes the front wheel cylinders) while the hydraulic braking force of the first wheel brake decreases (see ¶ 0040, “the solenoid in-valves 19FL, 19FR of the front wheels are opened, so that brake fluid flows from the left and right rear wheel cylinders W/C(RL), W/C(RR) to the left and right front wheel cylinders W/C(FL), W/C(FR)”) (see also FIG. 5, at time T16, “rear wheel cylinder pressure” drops to be equal to “four-wheel-equalized pressure”).  
Regarding claim 2, Matsuoka discloses that by means of the brake cylinder, the hydraulic fluid is displaced in the direction of the wheel brakes and the second wheel brake is at least partially hydraulically isolated from the brake cylinder (see ¶ 0039, “the wheel cylinder pressure of each front wheel fails to rise, because the solenoid in-valves 19FL, 19FR of the front wheels are closed”) in order to adapt the wheel brakes with regard to their hydraulic braking force to an incipient or present wheel load distribution (see ¶¶ 0020, 0023, 0039, 0040).  
Regarding claim 3, Matsuoka discloses that an isolation valve is adjusted in the direction of a closed state in order to at least partially hydraulically isolate the second wheel brake from the brake cylinder (see ¶ 0039, “the wheel cylinder pressure of each front wheel fails to rise, because the solenoid in-valves 19FL, 19FR of the front wheels are closed”).  
Regarding claim 4, Matsuoka discloses that the isolation valve is adjusted into the closed state in order to fully hydraulically isolate the second wheel brake from the brake cylinder (see ¶ 0039, “the wheel cylinder pressure of each front wheel fails to rise, because the solenoid in-valves 19FL, 19FR of the front wheels are closed”).  
Regarding claim 5, Matsuoka discloses that after the adjustment of the isolation valve in the direction of the closed state, the isolation valve is adjusted in the direction away from the closed state in order to relieve the first wheel brake of load with regard to its hydraulic braking force (see ¶ 0040, “the solenoid in-valves 19FL, 19FR of the front wheels are opened, so that brake fluid flows from the left and right rear wheel cylinders W/C(RL), W/C(RR) to the left and right front wheel cylinders W/C(FL), W/C(FR)”).  
Regarding claim 14, Matsuoka discloses that adapting the wheel brakes comprises: activating a first isolation valve associated with the first wheel brake to an open state (see ¶ 0039, “wheel cylinder pressure of each rear wheel rise,” thereby indicating valves 19RR, 19RL are open; see also FIG. 3); U.S. Serial No. 16/881,248activating a second isolation valve associated with the second wheel brake to a closed state to hydraulically isolate the second wheel brake from the brake cylinder (see ¶ 0039, “the wheel cylinder pressure of each front wheel fails to rise, because the solenoid in-valves 19FL, 19FR of the front wheels are closed”); and thereafter activating the second isolation valve to the open state while maintaining the first isolation valve in the open state to increase the hydraulic braking force on the second wheel brake (see ¶ 0040, “the solenoid in-valves 19FL, 19FR of the front wheels are opened, so that brake fluid flows from the left and right rear wheel cylinders W/C(RL), W/C(RR) to the left and right front wheel cylinders W/C(FL), W/C(FR)”) (see also FIG. 5, at time T16, “four-wheel-equalized wheel cylinder pressure” increases, which includes the front wheel cylinders) while reducing the hydraulic braking force on the first wheel brake (see ¶ 0040, “the solenoid in-valves 19FL, 19FR of the front wheels are opened, so that brake fluid flows from the left and right rear wheel cylinders W/C(RL), W/C(RR) to the left and right front wheel cylinders W/C(FL), W/C(FR)”) (see also FIG. 5, at time T16, “rear wheel cylinder pressure” drops to be equal to “four-wheel-equalized pressure”).
Claims 1, 6 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aoki et al. (US 2008/0228367).  
Regarding independent claim 1, Aoki discloses a method for controlling a hydraulic brake system during a regenerative braking process (see Abstract, FIGS. 1-5), wherein a hydraulic fluid is or has been displaced in the direction of first (5FL) and second (5RR) wheel brakes by means of a brake cylinder (3) (see ¶ 0119, FIG. 5; from time tC4 to tC5, the electromagnetic control valves (17A, 17B) are controlled to allow passage of fluid from the cylinder (3) to wheel cylinders (5RR) and (5FL)), and wherein at least one volume fraction of the hydraulic fluid is displaced between the wheel brakes in order to adapt the wheel brakes with regard to their hydraulic braking force over the course of the braking process in a manner dependent on a changing generator braking torque (see ¶ 0119, FIG. 5; from time tC4 to tC5, the normally open electromagnetic valves (18FL, 18FR) are closed, thereby increasing pressure at brakes (5RR, 5RL)), wherein adapting the wheel brakes comprises supplying hydraulic fluid to the first wheel brake while increasing the amount of hydraulic fluid supplied to the second wheel brake such that the hydraulic braking force of the second wheel brake increases (see ¶ 0122, brake hydraulic pressure to regeneration side wheel brakes 5FL, 5FR increases).
Aoki does not explicitly recognize that the hydraulic braking force of the first wheel brake decreases.  Aoki, however, states that “when the brake hydraulic pressure of the regenerative side left and right wheel brakes becomes lower than the brake hydraulic pressure of the non-regeneration side left and right wheel brakes, by causing the pair of electromagnetic control valves and the normally electromagnetic valves corresponding to the regeneration side left and right wheel brakes to operate to open and close, the brake hydraulic pressure of the regeneration side left and right wheel brake can be increased” (see ¶ 0066).  Therefore, one of ordinary skill in the art would have recognized that pressure would have flowed from the non-regeneration side (having a higher pressure) to the regeneration side (having a lower pressure) upon opening of the normally open electromagnetic valves, thereby decreasing the hydraulic braking force on the non-regeneration side.    
Regarding claim 6, Aoki discloses that the first wheel brake is a front wheel brake (see ¶ 005, “regeneration side” brakes are either of front wheel brakes and rear wheel brakes) which is configured to be assigned to a front vehicle wheel, the second wheel brake is a rear wheel brake which is configured to be assigned to a rear vehicle wheel (see ¶ 0006, “non-regeneration side” brakes are either of front wheel brakes and rear wheel brakes), and, in the regenerative braking process, the generator braking torque is effected by an electric machine acting on the rear vehicle wheel (see ¶ 0003, “regenerative braking device” is connected to either of front wheels and rear wheels).  
Regarding claim 14, Aoki discloses that adapting the wheel brakes comprises: activating a first isolation valve associated with the first wheel brake to an open state (see ¶ 0118, non-regeneration side normally open electromagnetic valves (18RL, 18RR) remain inoperative);U.S. Serial No. 16/881,248 activating a second isolation valve associated with the second wheel brake to a closed state to hydraulically isolate the second wheel brake from the brake cylinder (see ¶ 0119, electromagnetic valves (18FL, 18FR) are closed); and thereafter activating the second isolation valve to the open state while maintaining the first isolation valve in the open state (see ¶¶ 0066, 0123; FIG. 5, regeneration side normally open electromagnetic valves are controlled in a linear open/close fashion to increase pressure) to increase the hydraulic braking force on the second wheel brake  
Aoki does not explicitly recognize reducing the hydraulic braking force of the first wheel brake.  Aoki, however, states that “when the brake hydraulic pressure of the regenerative side left and right wheel brakes becomes lower than the brake hydraulic pressure of the non-regeneration side left and right wheel brakes, by causing the pair of electromagnetic control valves and the normally electromagnetic valves corresponding to the regeneration side left and right wheel brakes to operate to open and close, the brake hydraulic pressure of the regeneration side left and right wheel brake can be increased” (see ¶ 0066).  Therefore, one of ordinary skill in the art would have recognized that pressure would have flowed from the non-regeneration side (having a higher pressure) to the regeneration side (having a lower pressure) upon opening of the normally open electromagnetic valves, thereby reducing the braking force at the non-regeneration side.    
Claims 8 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito et al. (US 2008/0295506).
Regarding claim 8, Saito discloses a hydraulic brake system for a motor vehicle (see Abstract, FIGS. 2, 19), comprising: a brake cylinder (MC) and first and second wheel brakes (W/C (FL), W/C (RR)) which are each hydraulically connected via a feed line (13P) to the brake cylinder (see FIG. 2), wherein the brake cylinder is configured to displace a hydraulic fluid in the direction of the wheel brakes (see FIG. 2; ¶ 0233), and the wheel brakes are configured to exert a hydraulic braking force by means of the hydraulic fluid (see ¶ 0233); a first isolation valve (4RR) which is fluidically assigned to a first feed line of the feed lines (see FIG. 2) and which is configured to close the one feed line (see FIG. 2; see also ¶ 0045); a second isolation valve (4FL) which is fluidically assigned to a second feed line of the feed lines (see FIG 2) and which is configured to close the second feed line (see FIG. 2; see also ¶ 0045); a control unit (ECU) which is connected in signal-exchanging fashion to the first and second isolation valves (see FIG. 1; ¶ 0062) and which is configured to, in the presence or upon an onset of an actuation of the brake cylinder, activate the second isolation valve for adjustment in the direction away from a closed state while the first isolation valve is in an openU.S. Serial No. 16/881,248 state (see FIG. 19; “Sol/V-IN[RR]” is changed from closed to opened state at time (T74) and time (T75)) in order to adapt the wheel brakes with regard to their hydraulic braking force to a changing wheel load distribution over the course of the braking process (see ¶ 0181, brake operation mode changed from mode “0” to mode “1”; see ¶ 0078, mode 1 is selected based upon a desired Yaw rate which varies load upon wheels; see also ¶¶ 0331, 0332) such that the hydraulic braking force of the second  wheel brake increases while the hydraulic braking force of the first wheel brake decreases (see FIG. 19, from time (T74) to time (T75), front left wheel cylinder pressure decreases and rear right wheel cylinder pressure increases; see also ¶ 0188).  
Regarding claim 10, Saito discloses that the control unit is configured to, in the presence of an actuation of the brake cylinder, activate the second isolation valve for adjustment in the direction away from the closed state (see FIG. 19; “Sol/V-IN[RR]” is changed from closed to opened state at time (T74) and time (T75)).  
Regarding claim 11, Saito discloses that the first wheel brake is a front wheel brake (see FIG. 2; (FL)), which is configured to be assigned to a front vehicle wheel, and the second wheel brake is a rear wheel brake (see FIG. 2, (RR)), which is configured to be assigned to a rear vehicle wheel.  
Regarding claim 12, Saito discloses that the first and second isolation valves are a constituent part of an anti-lock braking system (see e.g. ¶ 0331; operation of valves reduces slip rates).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al. (US 2016/0059706) in view of Maehara (US 5,219,210).  
Regarding claim 2, Aoki does not disclose that by means of the brake cylinder, the hydraulic fluid is displaced in the direction of the wheel brakes and the second wheel brake is at least partially hydraulically isolated from the brake cylinder in order to adapt the wheel brakes with regard to their hydraulic braking force to an incipient or present wheel load distribution.  
Maehara teaches a hydraulic brake system for a motor vehicle (see Abstract, FIGS. 1-6), wherein by means of a brake cylinder (19) (see FIG. 1), hydraulic fluid is displaced in the direction of the wheel brakes (21, 22) and the second wheel brake is at least partially hydraulically isolated from the brake cylinder (see col. 4, lines 13-16) in order to adapt the wheel brakes with regard to their hydraulic braking force to an incipient or present wheel load distribution (see col. 4, lines 26-29).
It would have been obvious to configure Aoki to hydraulically isolate the second wheel brake from the brake cylinder to create an ideal distribution of braking forces between the front brakes and the rear brakes during a braking process (see e.g. Maehara, col. 5, lines 12-31).  
Regarding claim 3, Aoki discloses that an isolation valve (18FL, 18FR) is adjusted in the direction of a closed state in order to at least partially hydraulically isolate the second wheel brake from the brake cylinder (see ¶ 0119, FIG. 5; from time tC4 to tC5, the normally open electromagnetic valves (18FL, 18FR) are closed).
Regarding claim 4, Aoki discloses that the isolation valve is adjusted into the closed state in order to fully hydraulically isolate the second wheel brake from the brake cylinder (see ¶ 0119, FIG. 5; from time tC4 to tC5, the normally open electromagnetic valves (18FL, 18FR) are closed).  
Regarding claim 5, Aoki discloses that after the adjustment of the isolation valve in the direction of the closed state, the isolation valve is adjusted in the direction away from the closed state (see ¶¶ 0066, 0123; FIG. 5, regeneration side normally open electromagnetic valves are controlled in a linear open/close fashion to increase pressure).  Aoki does not explicitly recognize that opening the isolation valve relieves the first wheel brake of load with regard to its hydraulic braking force.  
Aoki, however, states that “when the brake hydraulic pressure of the regenerative side left and right wheel brakes becomes lower than the brake hydraulic pressure of the non-regeneration side left and right wheel brakes, by causing the pair of electromagnetic control valves and the normally electromagnetic valves corresponding to the regeneration side left and right wheel brakes to operate to open and close, the brake hydraulic pressure of the regeneration side left and right wheel brake can be increased” (see ¶ 0066).  Therefore, one of ordinary skill in the art would have recognized that pressure would have flowed from the non-regeneration side (having a higher pressure) to the regeneration side (having a lower pressure) upon opening of the normally open electromagnetic valves, thereby relieving the hydraulic braking force on the non-regeneration side.    
Regarding claim 7, Aoki discloses that the first wheel brake is a front wheel brake (see ¶ 005, “regeneration side” brakes are either of front wheel brakes and rear wheel brakes) which is configured to be assigned to a front vehicle wheel, the second wheel brake is a rear wheel brake which is configured to be assigned to a rear vehicle wheel (see ¶ 0006, “non-regeneration side” brakes are either of front wheel brakes and rear wheel brakes), and, in the regenerative braking process, the generator braking torque is effected by an electric machine acting on the rear vehicle wheel (see ¶ 0003, “regenerative braking device” is connected to either of front wheels and rear wheels).  
Claims 1, 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al. (US 2016/0059706) in view of Matsuoka et al. (US 2014/0084673).
Regarding independent claim 1, Aoki discloses a method for controlling a hydraulic brake system during a regenerative braking process (see Abstract, FIGS. 1-5), wherein a hydraulic fluid is or has been displaced in the direction of first (5FL) and second (5RR) wheel brakes by means of a brake cylinder (3) (see ¶ 0119, FIG. 5; from time tC4 to tC5, the electromagnetic control valves (17A, 17B) are controlled to allow passage of fluid from the cylinder (3) to wheel cylinders (5RR) and (5FL)), and wherein at least one volume fraction of the hydraulic fluid is displaced between the wheel brakes in order to adapt the wheel brakes with regard to their hydraulic braking force over the course of the braking process in a manner dependent on a changing generator braking torque (see ¶ 0119, FIG. 5; from time tC4 to tC5, the normally open electromagnetic valves (18FL, 18FR) are closed, thereby increasing pressure at brakes (5RR, 5RL)), wherein adapting the wheel brakes comprises supplying hydraulic fluid to the first wheel brake while increasing the amount of hydraulic fluid supplied to the second wheel brake such that the hydraulic braking force of the second wheel brake increases (see ¶ 0122, brake hydraulic pressure to regeneration side wheel brakes 5FL, 5FR increases).
Aoki does not explicitly recognize that the hydraulic braking force of the first wheel brake decreases.  To any extent that one of ordinary skill in the art would not have understood from the disclosure of Aoki that the hydraulic braking force of the first wheel brake decreases, the teachings of Matsuoka are relied upon.  
Matsuoka teaches a method for controlling a hydraulic brake system during a regenerative braking process (see ¶¶ 0038-0040; FIG. 5), wherein adapting the wheel brakes comprises supplying hydraulic fluid to the first wheel brake while increasing the amount of hydraulic fluid supplied to the second wheel brake such that the hydraulic braking force of the second wheel brake increases (see ¶ 0040, “the solenoid in-valves 19FL, 19FR of the front wheels are opened, so that brake fluid flows from the left and right rear wheel cylinders W/C(RL), W/C(RR) to the left and right front wheel cylinders W/C(FL), W/C(FR)”) (see also FIG. 5, at time T16, “four-wheel-equalized wheel cylinder pressure” increases, which includes the front wheel cylinders) while the hydraulic braking force of the first wheel brake decreases (see ¶ 0040, “the solenoid in-valves 19FL, 19FR of the front wheels are opened, so that brake fluid flows from the left and right rear wheel cylinders W/C(RL), W/C(RR) to the left and right front wheel cylinders W/C(FL), W/C(FR)”) (see also FIG. 5, at time T16, “rear wheel cylinder pressure” drops to be equal to “four-wheel-equalized pressure”).  
Thus, Matsuoka teaches that:
1) a first brake (W/C (RR)) and a second brake (W/C (FL)) are located on the same circuit (see FIG. 1);
2) an isolation valve (19FL) is closed, thereby generating a higher pressure in the first wheel brake relative to the second wheel brake ((see ¶ 0039, “wheel cylinder pressure of each rear wheel rise . . . the wheel cylinder pressure of each front wheel fails to rise, because the solenoid in-valves 19FL, 19FR of the front wheels are closed”); and
3) upon subsequent opening of the isolation valve, the first wheel brake pressure increases and the second wheel brake pressure decreases (see ¶ 0040, “the solenoid in-valves 19FL, 19FR of the front wheels are opened, so that brake fluid flows from the left and right rear wheel cylinders W/C(RL), W/C(RR) to the left and right front wheel cylinders W/C(FL), W/C(FR)”).
Similarly, Aoki teaches:
1) the first brake (5RR) and the second brake (5FL) are located on the same circuit (see FIG. 2);
2) an isolation valve (18FL) is closed, thereby generating a higher pressure in the first wheel brake relative to the second wheel brake (see ¶¶ 0066, 0119);
3) the isolation valve is subsequently opened when the first wheel brake has the higher pressure (see ¶¶ 0066, 0123; FIG. 5, time (tC7), normally open electromagnetic valves are controlled to open and close).  
As such, one of ordinary skill in the art would have recognized from the combined teachings of Aoki and Matsuoka that the pressure of the first wheel brake in Aoki would have decreased upon opening the isolation valve.   
Regarding claim 6, Aoki discloses that the first wheel brake is a front wheel brake (see ¶ 005, “regeneration side” brakes are either of front wheel brakes and rear wheel brakes) which is configured to be assigned to a front vehicle wheel, the second wheel brake is a rear wheel brake which is configured to be assigned to a rear vehicle wheel (see ¶ 0006, “non-regeneration side” brakes are either of front wheel brakes and rear wheel brakes), and, in the regenerative braking process, the generator braking torque is effected by an electric machine acting on the rear vehicle wheel (see ¶ 0003, “regenerative braking device” is connected to either of front wheels and rear wheels).  
Regarding claim 14, Aoki discloses that adapting the wheel brakes comprises: activating a first isolation valve associated with the first wheel brake to an open state (see ¶ 0118, non-regeneration side normally open electromagnetic valves (18RL, 18RR) remain inoperative);U.S. Serial No. 16/881,248 activating a second isolation valve associated with the second wheel brake to a closed state to hydraulically isolate the second wheel brake from the brake cylinder (see ¶ 0119, electromagnetic valves (18FL, 18FR) are closed); and thereafter activating the second isolation valve to the open state while maintaining the first isolation valve in the open state (see ¶¶ 0066, 0123; FIG. 5, regeneration side normally open electromagnetic valves are controlled in a linear open/close fashion to increase pressure) to increase the hydraulic braking force on the second wheel brake . 
Aoki does not explicitly recognize that opening the second isolation valve reduces the hydraulic braking force on the first wheel brake.  However, as discussed above with respect to claim 1, one of ordinary skill in the art would have recognized from the teachings of Matsuoka that that pressure would have flowed from the non-regeneration side (having a higher pressure) to the regeneration side (having a lower pressure) upon opening of the normally open electromagnetic valve, thereby reducing the hydraulic braking force on the non-regeneration side (i.e. the first wheel brake).        
Claims 2-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al. (US 2016/0059706) and Matsuoka et al. (US 2014/0084673), as applied to claim 1, above, and further in view of Maehara (US 5,219,210).  
Regarding claim 2, Aoki does not disclose that by means of the brake cylinder, the hydraulic fluid is displaced in the direction of the wheel brakes and the second wheel brake is at least partially hydraulically isolated from the brake cylinder in order to adapt the wheel brakes with regard to their hydraulic braking force to an incipient or present wheel load distribution.  
Maehara teaches a hydraulic brake system for a motor vehicle (see Abstract, FIGS. 1-6), wherein by means of a brake cylinder (19) (see FIG. 1), hydraulic fluid is displaced in the direction of the wheel brakes (21, 22) and the second wheel brake is at least partially hydraulically isolated from the brake cylinder (see col. 4, lines 13-16) in order to adapt the wheel brakes with regard to their hydraulic braking force to an incipient or present wheel load distribution (see col. 4, lines 26-29).
It would have been obvious to configure Aoki to hydraulically isolate the second wheel brake from the brake cylinder to create an ideal distribution of braking forces between the front brakes and the rear brakes during a braking process (see e.g. Maehara, col. 5, lines 12-31).  
Regarding claim 3, Aoki discloses that an isolation valve (18FL, 18FR) is adjusted in the direction of a closed state in order to at least partially hydraulically isolate the second wheel brake from the brake cylinder (see ¶ 0119, FIG. 5; from time tC4 to tC5, the normally open electromagnetic valves (18FL, 18FR) are closed).
Regarding claim 4, Aoki discloses that the isolation valve is adjusted into the closed state in order to fully hydraulically isolate the second wheel brake from the brake cylinder (see ¶ 0119, FIG. 5; from time tC4 to tC5, the normally open electromagnetic valves (18FL, 18FR) are closed).  
Regarding claim 5, Aoki discloses that after the adjustment of the isolation valve in the direction of the closed state, the isolation valve is adjusted in the direction away from the closed state (see ¶¶ 0066, 0123; FIG. 5, regeneration side normally open electromagnetic valves are controlled in a linear open/close fashion to increase pressure).  Aoki does not explicitly recognize that opening the isolation valve relieves the first wheel brake of load with regard to its hydraulic braking force.  However, as discussed above with respect to claim 1, one of ordinary skill in the art would have recognized from the teachings of Matsuoka that that pressure would have flowed from the non-regeneration side (having a higher pressure) to the regeneration side (having a lower pressure) upon opening of the normally open electromagnetic valve, thereby relieving the hydraulic braking force on the non-regeneration side (i.e. the first wheel brake).    
Regarding claim 7, Aoki discloses that the first wheel brake is a front wheel brake (see ¶ 005, “regeneration side” brakes are either of front wheel brakes and rear wheel brakes) which is configured to be assigned to a front vehicle wheel, the second wheel brake is a rear wheel brake which is configured to be assigned to a rear vehicle wheel (see ¶ 0006, “non-regeneration side” brakes are either of front wheel brakes and rear wheel brakes), and, in the regenerative braking process, the generator braking torque is effected by an electric machine acting on the rear vehicle wheel (see ¶ 0003, “regenerative braking device” is connected to either of front wheels and rear wheels).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                           
August 12, 2022